218 F.2d 352
Horace E. OLIVER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent. andKathleen OLIVER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15097.
United States Court of Appeals, Fifth Circuit.
January 24, 1955.

Petitions for Review of Decisions of The Tax Court of the United States (District of Texas).
Wm. Bernard Clinton, Dallas, Tex., for petitioners.
David O. Walter, Ellis N. Slack and George F. Lynch, Sp. Asst. Attys. Gen., H. Brian Holland, Asst. Atty. Gen., Daniel A. Taylor, Chief Counsel, Bureau of Internal Revenue, Vernon F. Weekley, Sp. Atty., Washington, D. C., for respondent.
Before HOLMES, RIVES, and TUTTLE, Circuit Judges.
PER CURIAM.


1
The decisions of the Tax Court are affirmed on the authority of the memorandum opinion of that court not officially reported, and of the opinion of this court in Galena Oaks Corporation v. Scofield, 218 F.2d 217.


2
Affirmed.